DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is to response to Application No. 16/735,354 filed on 01/06/2020.

3.  	Claims 1-14 are currently pending and have been examined.  

Claim Objections
4.	Claims 2, 4, 9, and 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                       
	                                         Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	6.	Claim 1 and all dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Claim 1 recite "machine-readable medium.…..". However, the Examiner interprets the limitation detailed above as software per se.  The machine-readable medium of claim 1 does not define any structural and functional interrelationships with a general purpose for permitting the claimed functions to be realized. In contrast, a statutory claim would define structural and functional interrelationships between data structures or functional parts and a computer which permit the data functions to be realized. Thus, claim 1 is rejected as being non-statutory as described above.
Applicant is advised to amend the claim 1 follows: -- non transitory machine-readable medium…---.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

8. 	Claims 1, 3, 5-8, 10, and 12-14 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Parida, Laxmi P. et al. (US PG PUB 2008/0183452).
As per claim 1,  3, and 5-7, Parida discloses a visual analysis of a protein folding process, comprising: a display; a memory containing machine readable medium comprising machine executable code having stored thereon instructions; a control system coupled to the memory comprising one or more processors, the control system configured to execute the machine executable code to cause the one or more processors to: receive molecular data (see., para graph 0005) comprising a set of amino acid residues of a protein  (see., paragraphs 0001-0004); process the set of amino acid residues using a recurrent geometric network (see., paragraph 0041); output a three dimensional map of the protein comprising three dimensional Cartesian coordinates (see., paragraph 0068); displaying the three dimensional map on the display (see., paragraphs 0006, 0070, 0076, 0079, 0084, and 0091).  
As per claims 8, 10, and 12-14, Parida disclose a visual analysis of a protein folding process (see., paragraph0001-0004) , comprising: receiving molecular data (see., paragraph0005) comprising a set of amino acid residues of a protein; processing the set of amino acid (see., paragraphs 0001-0003) residues using a recurrent geometric network; outputting a three dimensional map (see., paragraph 0068) of the protein comprising three dimensional Cartesian coordinates; and displaying the three dimensional map on the display (see., paragraphs 0068, 0070, 0076, 0079, 0084, and 0091).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715